                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

   SHANNON T. ADAMS,                            )
                                                )
               Petitioner,                      )
                                                )
   v.                                           )    No. 2:20-CV-204-CLC-CRW
                                                )
   HILTON HALL,                                 )
                                                )
               Respondent.                      )

                                    JUDGMENT ORDER

          In accordance with the accompanying memorandum opinion, Respondent Hilton Hall’s

  motion to dismiss the petition as time-barred [Doc. 17] is GRANTED, Petitioner Shannon T.

  Adams’s motion for documents [Doc. 12] is DENIED AS MOOT, and this action is

  DISMISSED.         A certificate of appealability SHALL NOT issue.      Because the Court

  CERTIFIED in the memorandum opinion that any appeal from this order would not be taken in

  good faith, should Petitioner file a notice of appeal, he is DENIED leave to appeal in forma

  pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24. The Clerk of Court is DIRECTED to

  close the file.

          SO ORDERED.

          ENTER:

                                                    /s/
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT
      s/ John L. Medearis
     CLERK OF COURT




Case 2:20-cv-00204-CLC-CRW Document 21 Filed 02/17/21 Page 1 of 1 PageID #: 292
